CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions "Financial Highlights" in the Prospectuses and "Reports to Shareholders,” "Independent Registered Public Accounting Firms,” and "Financial Statements" in the Statement of Additional Information, and to the incorporation by reference in Post-Effective Amendment No. 88 to the Registration Statement (Form N-1A, No. 002-85229 ) of our reports dated December 16, 2011, on the financial statements and financial highlights of Neuberger Berman High Income Bond Fund, Neuberger Berman Municipal Intermediate Bond Fund, Neuberger Berman Short Duration Bond Fund, and Neuberger Berman Strategic Income Fund (four of the series constituting the Neuberger
